                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

MARTIN J. SYKES,                                           )
                                                           )
                  Plaintiff,                               )
                                                           )
           v.                                              )           No. 4:20-CV-191 RLW
                                                           )
DANA JOST, et al.,                                         )
                                                           )
                  Defendants.                              )

                                     MEMORANDUM AND ORDER

        This matter is before the Court on plaintiffs motion to proceed m forma pauperis.

Plaintiff, a prisoner, has filed at least three previous cases that were dismissed as frivolous,

malicious, or for failure to state a claim. 1 Under 28 U.S.C. § 1915(g), therefore, the Court may

not grant the motion unless plaintiff "is under imminent danger of serious physical injury."

        After carefully reviewing the complaint, the Court finds no allegations that show plaintiff

is in imminent danger of serious physical injury. 2 As a result, the Court will deny the motion and

dismiss this action without prejudice to refiling as a fully-paid complaint.

        Accordingly,

         IT IS HEREBY ORDERED that plaintiffs motion for leave to proceed m forma

pauperis [Doc. #3] is DENIED.




1
  See Sykes v. Department of Mental Health, 92-4385-CV-C-SOW (W.D.MO. 1992); Sykes v. Brown, 94-3243-CV-
S-RGC (W.D. MO. 1994); Sykes v. Miller, 94-4352-CV-C-SOW (W.D.MO. 1994); Sykes v. Dankelson, 00-5003-
CV-SW-5-P (W.D.MO. 2000); Sykes v. Boone County Adult Detention Center, 10-4074-CV-C-NKL-P (W.D.MO.
2010).
2 Plaintiffs instant claim is regarding his request for medical shoes. He claims he has "hardware" in his left foot

which qualifies him for medical shoes. However, he has attached medical exhibits to his complaint, which the Court
takes judicial notice of under Fed.R.Civ.P. I O(c), that indicate that X-rays were taken of his left foot and there was
no "hardware" noted on the film. Moreover, the exhibits indicate that he has been repeatedly examined by medical
providers for hip, knee, and foot pain and there was no indication that he needed medical shoes at this time.
         IT IS FURTHER ORDERED that this action is DISMISSED without prejudice. See 28

U.S.C § 1915(g).

         IT IS FURTHER ORDERED that plaintiffs motion for appointment of counsel [Doc.

#2] is DENIED AS MOOT.

         IT IS FURTHER ORDERED than an appeal of this Order would not be taken in good

faith.

         Dated this   ~ay of February, 2020.




                                               2
